Citation Nr: 1010573	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  
The Veteran died in August 2001.  The appellant is seeking 
benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In her January 2004 substantive appeal, the appellant 
indicated that she wanted a Board hearing at the RO, and a 
hearing was scheduled for her in March 2005.  In a March 2005 
letter to the RO, she withdrew her request for a hearing.  
Accordingly, her request for a hearing is considered 
withdrawn, and the Board may proceed with review of the 
claims.  38 C.F.R. § 20.702(e) (2009).

The case was previously before the Board in October 2008, and 
was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of 
the issue decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran died in August 2001.  The cause of the 
Veteran's death was hepatic encephaly due to portal 
hypertension and Laennec's cirrhosis.  

2.  The conditions which caused the Veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, including herbicide exposure, and have 
not been otherwise shown to be causally related to service.  


CONCLUSION OF LAW

Service-connection for the cause of the Veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2002.  Complete notice was provided 
in October 2009, and the claim was readjudicated in a 
December 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  

VA has obtained service treatment records and obtained 
medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

The Veteran died in August 2001.  At the time of his death, 
service connection was in effect for shell fragment wound of 
the right arm with injury to muscle group VII, shell fragment 
wound right arm with injury to radial and ulnar nerves, scars 
of the right leg, shell fragment wound left leg with injury 
to muscle group XI, and varicocelectomy.  His combined rating 
for all disabilities was 40 percent.  

An August 2001 death certificate listed the Veteran's 
immediate cause of death as hepatic encephaly due to portal 
hypertension and Laennec's cirrhosis.  Service connection was 
not in effect for any of these conditions, and there were no 
unadjudicated claims pending at his death.  There is no 
indication in the Veteran's service treatment records that 
any of the conditions which directly caused or contributed to 
his death began during service.  

In March 2005, more than three years after the Veteran's 
death, the attending physician, J.T.F., contacted the state 
vital records department and requested that the death 
certificate be amended to include residuals of shell 
fragmentation wounds as significant condition contributing to 
the Veteran's death.  The RO asked the doctor to provide an 
explanation for this change, but no response to the inquiry 
was received.  

Pursuant to the Board's remand instructions, the claims file 
was reviewed by a VA examiner in June 2009.  The examiner 
noted that the Veteran's most recent medical records did not 
indicate treatment for his service-connected gunshot wounds 
and that, according to the death certificate, the Veteran had 
cirrhosis for 10 years and died of end stage liver disease.  
Under these circumstances, she opined, it is less likely than 
not that the service-connected shell fragment wounds 
contributed to his death.  

A medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Furthermore, an opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds 
the VA opinion, which is based on a review of the evidence 
and supported by an adequate rationale, to be more probative 
of the Veteran's cause of death than J.T.F.'s 2005 amendment, 
which is not supported by the medical evidence and for which 
no explanation has been provided.  Accordingly, the Board 
finds that the Veteran's death is not related to his service-
connected gunshot wounds.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A current 
disability must be related to service or to an incident of 
service origin.  An appellant seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

The appellant asserts that the Veteran's death is connected 
to PTSD, for which the Veteran used alcohol as "self-
medication" and consequently developed liver disease.  In 
her April 2003 notice of disagreement, she reports that he 
experienced constant nerve problems, depression, and sleep 
disorders, as well as nightmares and constant fear.  In 
support of this contention, she notes that he reported 
symptoms of PTSD in service, including frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and excessive drinking.  Service treatment 
records confirm that the Veteran reported these symptoms 
during his separation physical examination in June 1970.  
However, during the subsequent clinical examination, the 
Veteran was found to be psychiatrically normal.  There are no 
other complaints of or treatment for any symptoms relating to 
PTSD in service.

Furthermore, the evidence does not establish that the Veteran 
experienced any symptoms of PTSD after service.  Private 
treatment records indicate that he reported nightmares on one 
occasion in June or July 1987, many years after the end of 
his active service.  There is otherwise no indication in the 
record that he sought treatment for symptoms associated with 
PTSD or that he was ever diagnosed with PTSD or any 
psychiatric condition.  

The appellant is competent to describe her husband's behavior 
as she witnessed it; however, as a layperson, she is not 
competent to diagnose PTSD.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, there is no competent medical 
evidence in the claims file to establish that the Veteran had 
PTSD.  Furthermore, while the available treatment records 
indicate that the Veteran's liver disease was related to 
alcohol abuse, they do not suggest that alcohol abuse was 
related to a psychiatric disorder or to any incident of 
service.  Therefore, service connection for PTSD as the cause 
of the Veteran's death cannot be established. 

The appellant asserts that the Veteran had diabetes secondary 
to Agent Orange exposure in service, which contributed to his 
death.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  When such a veteran 
contracts a disease associated with exposure to herbicides 
(listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a 
compensable degree within the time period specified in 38 
C.F.R. § 3.307(a), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service. 

The record establishes that the Veteran served in Vietnam 
during the relevant time period.  Therefore, exposure to 
herbicide agents is presumed.  In addition, diabetes mellitus 
is a condition that is presumptively associated with 
herbicide exposure.  38 C.F.R. § 3.309(e).  However, the 
medical evidence submitted by the appellant does not show 
that the Veteran was ever diagnosed with diabetes.  
Furthermore, nothing in the record suggests that the 
Veteran's death was related in any way to diabetes or 
elevated blood glucose levels.  Accordingly, service 
connection for diabetes mellitus as the cause of the 
Veteran's death is not established.  

In summary, the competent medical evidence does not establish 
that the conditions which caused or contributed to the 
Veteran's death were related to his active service, and the 
appellant's claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


